Adams, J.
The only question presented in this case is as to whether the verdict is supported by the evidence. The prosecuting witness, Mrs. Good-fellow, states that all the defendants kicked her. One Murphy testifies that all the defendants engaged in the assault on Mrs. Goodfellow. On the other hand, six witnesses testified that the defendant Edward Brennan did not engage in the assault. These witnesses, however, all belonged to the Brennan family, except one Casey, and he was engaged in the quarrel upon the side of the Brennans.
One witness testified that Mrs. Goodfellow told him that the appellant did not touch her, but this she denies.
Evidence was introduced tending to impeach the character of the prosecuting witness. One witness was introduced tending to sustain her character. *698The character of Murphy, witness for the State, was not impeached to any extent.
In such a conflict of evidence, we cannot regard it as within our province to disturb the verdict.
Affirmed.